J-S62043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JUNELL RAE WRIGHT

                            Appellant                   No. 113 MDA 2016


          Appeal from the Judgment of Sentence December 17, 2015
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-SA-0000165-2015


BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED OCTOBER 31, 2016

        Appellant, Junell Rae Wright, appeals pro se from the judgment of

sentence entered in the Dauphin County Court of Common Pleas, following

her de novo summary appeal trial in which the court convicted Appellant of

two counts of operating an unsafe vehicle and imposed a fine in the total

amount of $50.00 plus costs of prosecution.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On June 18, 2015, Officer Robert Bennett observed Appellant driving a

Plymouth Duster in Derry, Pennsylvania. Officer Bennett noticed the tint on

the windows of Appellant’s vehicle was too dark, in violation of vehicle

inspection regulations.          Officer   Bennett conducted a traffic stop of
____________________________________________


1
    75 Pa.C.S.A. § 4107(b)(2).
J-S62043-16


Appellant’s vehicle. During the traffic stop, Appellant acknowledged she was

aware the vehicle window tinting was illegal.     Appellant refused to allow

Officer Bennett to perform a tint test on the windows.     Upon investigating

Appellant’s vehicle, Officer Bennett estimated the window tint permitted

between twenty and fifty percent light transmittance, in violation of Section

67 Pa. Code 175.263(a) and (b) and 67 Pa. Code Table X, which regulate

sun screening on motor vehicle windows. Officer Bennett issued a citation to

Appellant with two charges of operating an unsafe vehicle under Section

4107(b)(2) of the Motor Vehicle Code, which proscribes the operation of a

vehicle that is in an unsafe condition or violates department regulations.

      On July 30, 2015, a district magistrate found Appellant guilty of two

counts of operating an unsafe vehicle. On August 6, 2015, Appellant filed a

timely pro se notice of summary appeal requesting a de novo trial before the

Dauphin County Court of Common Pleas. On September 29, 2015, Appellant

failed to appear for a summary appeal trial; and the court convicted

Appellant of two counts of operating an unsafe vehicle and imposed a fine in

the total amount of $50.00 plus costs. On October 19, 2015, Appellant filed

a motion to reconsider the September 29th judgment of sentence. The court

granted Appellant’s motion and held a second summary appeal trial on

December 17, 2015, at which Appellant appeared pro se and testified.

      At the December 17th summary appeal trial, Officer Bennett testified

about the details of the June 18, 2015 traffic stop.     Officer Bennett also


                                     -2-
J-S62043-16


stated he had encountered many vehicles with windows tinted too darkly

during his ten years of experience as a police officer. The court convicted

Appellant of two counts of operating an unsafe vehicle and imposed a fine in

the total amount of $50.00 plus costs.           On December 23, 2015, Appellant

filed a motion to reconsider the December 17th judgment of sentence.

        Appellant filed a pro se notice of appeal on January 13, 2016.      The

court denied Appellant’s December 23rd motion to reconsider on January 15,

2016.    Appellant filed a Superior Court Criminal Docketing Statement and

attached a document entitled “Issue(s) to be Raised” on February 2, 2016.

On February 10, 2016, the court ordered Appellant to file a concise

statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b).     On March 4, 2016, Appellant filed in this Court a pro se Rule

1925(b) statement, which differed from Appellant’s “Issue(s) to be Raised.”

Appellant filed an untimely Rule 1925(b) statement in the trial court on April

13, 2016.2

        Appellant raises two issues for our review:

           WHETHER THE [TRIAL] COURT ABUSED ITS DISCRETION
           IN FINDING THAT THE ARRESTING OFFICER HAD
           REASONABLE SUSPICION TO STOP…APPELLANT AND
           PROBABLE CAUSE TO CITE APPELLANT FOR A VIOLATION
           OF 75 PA.C.S.A. § 4107(B)(2)?

____________________________________________


2
  Nothing in the record indicates Appellant served a copy of her March 4,
2016 and April 13, 2016 Rule 1925(b) statements on the trial court and the
Commonwealth.



                                           -3-
J-S62043-16


         WHETHER THERE WAS INSUFFICIENT EVIDENCE TO FIND
         APPELLANT GUILTY OF 75 PA.C.S.A. § 4107(B)(2) BASED
         ON AN ALLEGED WINDOW TINT VIOLATION?

(Appellant’s Brief at 4).

      In her first issue, Appellant claims the Commonwealth did not

demonstrate Officer Bennett had reasonable suspicion to stop Appellant’s

vehicle for illegal window tint. Appellant avers the Commonwealth offered

inadequate testimony concerning Officer Bennett’s background to justify his

reasonable suspicion to stop Appellant’s vehicle.     Appellant contends the

Commonwealth should have presented additional evidence to establish

Officer Bennett’s experience and/or training in inspecting vehicles and

investigating vehicle equipment violations.

      In her second issue, Appellant argues the evidence was insufficient at

the summary appeal trial to support the court’s convictions.         Appellant

maintains her vehicle had a valid inspection sticker at the time of the traffic

stop, which should have provided a presumption that her vehicle complied

with inspection requirements. Appellant submits Officer Bennett testified he

could see through the windows of Appellant’s vehicle; Officer Bennett stated

he saw Appellant’s silhouette through the vehicle windows. Appellant also

asserts her vehicle is exempt from window tint regulation because the

regulation applies to vehicles made in 1998 or later and Appellant’s vehicle

was made in 1993. Appellant alleges she has owned her vehicle for sixteen

years, and the tint was on the windows when she bought it.           Appellant


                                     -4-
J-S62043-16


concludes this Court should reverse the convictions.         We disagree with

Appellant’s contentions.

     With respect to a sufficiency claim:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at
          trial in the light most favorable to the verdict winner, there
          is sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.            In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
          possibility of innocence.        Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless
          the evidence is so weak and inconclusive that as a matter
          of law no probability of fact may be drawn from the
          combined circumstances. The Commonwealth may sustain
          its burden of proving every element of the crime beyond a
          reasonable doubt by means of wholly circumstantial
          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

     “Traffic stops based on reasonable suspicion: either of criminal activity

or a violation of the Motor Vehicle Code under the authority of Section

6308(b) must serve a stated investigatory purpose.”         Commonwealth v.

Feczko, 10 A.3d 1285, 1291 (Pa.Super. 2010), appeal denied, 611 Pa. 650,

25 A.3d 327 (2011).      “Mere reasonable suspicion will not justify a vehicle

                                      -5-
J-S62043-16


stop when the driver’s detention cannot serve an investigatory purpose

relevant to the suspected violation.”          Id.     “Where a vehicle stop has no

investigatory purpose, the police officer must have probable cause to

support it.” Commonwealth v. Enick, 70 A.3d 843, 846 (Pa.Super. 2013),

appeal denied, 624 Pa. 671, 85 A.3d 482 (2014). “Probable cause is made

out when the facts and circumstances which are within the knowledge of the

officer at the time of the [stop], and of which he has reasonably trustworthy

information, are sufficient to warrant a [person] of reasonable caution in the

belief that the      suspect has        committed or      is   committing     a crime.”

Commonwealth v. Thompson, 604 Pa. 198, 203, 985, A.2d 928, 931

(2009). “Probable cause does not require certainty, but rather exists when

criminality is one reasonable inference, not necessarily even the most likely

inference.”    Commonwealth v. Lindblom, 854 A.2d 604, 607 (Pa.Super.

2004), appeal denied, 582 Pa. 672. 868 A.2d 1198 (2005).

      As a preliminary matter, however, we observe that to preserve claims

for appellate review, “appellants must comply whenever the trial court

orders them to file a Statement of [Errors] Complained of on Appeal

pursuant to [Rule] 1925.         [As a general rule, a]ny issues not raised in a

[Rule] 1925(b) statement will be deemed waived.”                 Commonwealth v.

Castillo,     585   Pa.   395,   403,    888    A.2d    775,   780   (2005)    (quoting

Commonwealth v. Lord, 553 Pa. 415, 420, 719 A.2d 306, 309 (1998)).

Likewise, an appellant’s concise statement must identify the errors to be


                                          -6-
J-S62043-16


addressed on appeal with sufficient specificity.           Commonwealth v.

Dowling, 778 A.2d 683 (Pa.Super. 2001). A Rule 1925(b) statement that is

too vague for the trial court to identify and address the issue(s) the

appellant   wishes   to   raise   on   appeal    can   result   also   in   waiver.

Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

      Pennsylvania Rules of Appellate Procedure, Rule 1925(b) provides in

relevant part:

         Rule 1925. Opinions in Support of Order

                                   *    *    *

         (b) Direction to file statement of errors complained
         of on appeal; instructions to the appellant and the
         trial court.—If the judge entering the order giving rise to
         the notice of appeal (“judge”) desires clarification of the
         errors complained of on appeal, the judge may enter an
         order directing the appellant to file of record in the trial
         court and serve on the judge a concise statement of the
         errors complained of on appeal (“Statement”).

         (1) Filing and service.−Appellant shall file of record the
         Statement and concurrently shall serve the judge. Filing of
         record and service on the judge shall be in person or by
         mail as provided in Pa.R.A.P. 121(a) and shall be complete
         on mailing if appellant obtains a United States Postal
         Service Form 3817, Certificate of Mailing, or other similar
         United States Postal Service form from which the date of
         deposit can be verified in compliance with the
         requirements set forth in Pa.R.A.P. 1112(c). Service on
         parties shall be concurrent with filing and shall be by any
         means of service specified under Pa.R.A.P. 121(c).

         (2) Time for filing and service.−The judge shall allow the
         appellant at least 21 days from the date of the order’s
         entry on the docket for the filing and service of the

                                       -7-
J-S62043-16


        Statement. Upon application of the appellant and for good
        cause shown, the judge may enlarge the time period
        initially specified or permit an amended or supplemental
        Statement to be filed. Good cause includes, but is not
        limited to, delay in the production of a transcript necessary
        to develop the Statement so long as the delay is not
        attributable to a lack of diligence in ordering or paying for
        such transcript by the party or counsel on appeal. In
        extraordinary circumstances, the judge may allow for the
        filing of a Statement or amended or supplemental
        Statement nunc pro tunc.

        (3) Contents of order.—The judge’s order directing the
        filing and service of a Statement shall specify:

           (i)   the number of days after the date of entry of
           the judge’s order within which the appellant must file
           and serve the Statement;

           (ii)   that the Statement shall be filed of record;

           (iii) that the Statement shall be served on the
           judge pursuant to paragraph (b)(1);

           (iv) that any issue not properly included in the
           Statement timely filed and served pursuant to
           subdivision (b) shall be deemed waived.

Pa.R.A.P. 1925(b)(1)-(3).   For many years, full compliance with a court’s

Rule 1925(b) order was strictly mandatory; but later revisions in the rule

now provide certain avenues for relief from waiver in the criminal appeal

context. Pa.R.A.P 1925(c); Commonwealth v. Hopfer, 965 A.2d 270, 272

(Pa.Super. 2009) (enumerating extraordinary circumstances, such as where

counsel fails to file court-ordered Rule 1925(b) statement, which would

warrant remand for filing of statement, based upon per se ineffectiveness of

counsel). See also Commonwealth v. Mitchell, 986 A.2d 1241, 1244 n.4


                                     -8-
J-S62043-16


(Pa.Super. 2009) (noting counsel’s failure to file court-ordered Rule

1925(b) statement requires remand for filing of concise statement nunc pro

tunc under revised Rule 1925(c)(3)); Commonwealth v. Scott, 952 A.2d

1190, 1192 (Pa.Super. 2008) (recognizing relaxed strict application of Lord

under recent amendment to Rule 1925 and stating “the complete failure by

counsel to file a Rule 1925(b) statement, as ordered, is presumptively

prejudicial and clear ineffectiveness”). Additionally, this Court may address

the merits of a criminal appeal where the appellant failed to file a timely

Rule 1925(b) statement, if the trial court had adequate opportunity and

chose to prepare an opinion addressing the issues raised on appeal.      See

generally Commonwealth v. Burton, 973 A.2d 428 (Pa.Super. 2008) (en

banc) (addressing post-amendment Rule 1925 and ramifications regarding

untimely Rule 1925(b) statement).

        Instantly, Appellant did and continues to proceed pro se in this

summary case.     Appellant filed a pro se notice of appeal on January 13,

2016.    On February 2, 2016, Appellant filed her Superior Court Criminal

Docketing Statement and attached a document entitled “Issue(s) to be

Raised.” The court ordered Appellant on February 10, 2016, to file of record

and serve on the judge and the Commonwealth a Rule 1925(b) statement

within twenty-one days. See Pa.R.A.P. 1925(b)(3)(i)-(iii). The court’s order

also stated that any issue not raised in the Rule 1925(b) statement would be

deemed waived.      See Pa.R.A.P. 1925(b)(3)(iv).   Thus, the court’s order


                                    -9-
J-S62043-16


triggered Appellant’s obligation to file her statement of record and serve it

on the trial court and the Commonwealth by March 2, 2016. See id. On

Friday, March 4, 2016, Appellant filed a pro se Rule 1925(b) statement in

this Court that differed from the Superior Court Criminal Docketing

Statement and attached “Issue(s) to be Raised” she had previously filed.

Appellant later filed another Rule 1925(b) statement in the trial court on

April 13, 2016. Nothing in the record indicates Appellant served a copy of

either Rule 1925(b) statement on the trial court and the Commonwealth.

Moreover, Appellant appeared pro se throughout her summary case, so she

alone was responsible for filing her court-ordered Rule 1925(b) statement in

a timely manner.   Appellant failed to comply with the Rule 1925(b) order.

Therefore, she waived her issues on appeal.

      Even if Appellant had properly preserved her issues, we would deny

relief based on the opinion of the Honorable Lawrence F. Clark, Jr., who was

only able to refer to Appellant’s Superior Court Criminal Docketing

Statement and attached “Issue(s) to be Raised.” (See Trial Court Opinion,

filed April 21, 2016, at 1-2, 4-6) (finding: as prefatory matter, Appellant

waived issues on appeal because Appellant’s “Issue(s) to be Raised” in her

docketing statement lacked specificity and failed to comply with Rule

1925(b);   to   extent    Appellant     appears   to   challenge   reasonable

suspicion/sufficiency of evidence, Officer Bennett testified credibly; Officer

Bennett stated he encountered many vehicles with windows tinted too darkly


                                      - 10 -
J-S62043-16


during his ten years as police officer; Officer Bennett stated that before he

stopped Appellant’s vehicle, he observed window tint on Appellant’s vehicle

was well below regulatory 70% light transmittance threshold; after Officer

Bennett pulled Appellant over, Appellant refused to permit Officer Bennett to

test her vehicle window tint; Officer Bennett estimated window tint to permit

between 20% and 50% light transmittance; Officer Bennett issued citation

to Appellant under Section 4107(b)(2) of Motor Vehicle Code for violations of

67 Pa.Code 175.263(a) and (b); Appellant testified she had attempted to

obtain exemption for her vehicle window tint from PennDOT for last four

years, which indicated she was aware her vehicle window tint was illegal;

officer had reasonable suspicion to stop Appellant and evidence was

sufficient to convict her of violating Section 4107(b)(2) of Motor Vehicle

Code). Accordingly, we affirm.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2016




                                   - 11 -
                                                                                           Circulated 10/06/2016 04:20 PM




    COMMONWEALTH OF                                            IN THE COURT OF COMMON PLEAS
    PENNSYLVANIA,                                              DAUPi.HIN COUNTY, PENNSYLVANIA
                  Appellee



    vs.                                                     : NO. 165-SA-2015


    JUNELL RAE WRIGHT,
                  Appellant/Defendant




               IN RE: OPINION PURSUANT TO PA. R.A.P. 1925

CLARK, SJ., April 2l5t, 2016.

          In this summary appeal· case, Junell Rae Wright (hereinafter "Defendant") appeals from

this Court's Order following a hearing held on December 17, 2015, finding the Defendant guilty

of two counts of 75 Pa.C.S.A. § 4107(b)(2).

          The basis for the appeal has been expressed by the Defendant in an "Issue(s) To be Raised:"

as follows1:

      1. PennDOT refused to issue medical waiver as allowed in§ 4524(e).
      2. Police are to be following § 4524(e) for tint violations as shown is [sic] (2) separate
         DUI/Drug related arrestis) from York Co. PA before Superior Court.
      3. PennDOT may not issue inspection sticker to ANY vehicle in violation as specificed in
         §4727(b).
      4. Inspection code still has tint.
      5. My vehicle is grandfathered in per PennDOT bulletin(s).
      6. In Commonwealth v. Brubaker it was stated regulation is being incorrectly applied as a
         safety standard and is unreasonable interpretation of 4524(e)(l).
      7. Officer did not have enough reasonable suspcion [sic].
      8. Tint meters not regulated in statute.

I
 This Court notes that Defendant's Issues To be Raised is attached to the Superior Court of Pennsylvania Criminal
Docketing Statement filed February 2, 2016. Defendant's Issues To be.Raised was filed before this Court's 1925(b)
Order which was filed on February 10, 2016.

                                                        1
    9. FMVSS 205 is a manufacture standard. It is for driver and occupant safety not police safety
       or outside visibility.2

This opinion in support of the judgment of sentence is written pursuant to Pennsylvania Rule of

Appellate Procedure 1925(a).


                                           FACTUAL HISTORY

         On June 18, 2015, Officer Robert Bennett (''Officer Bennett"), employed by the Derry

Township Police Department3 conducted a traffic stop on the Defendant in the 300 block of North

Lingle Avenue, Derry Township, Dauphin County.4 Officer Bennett testified that as the Defendant

passed his vehicle, he took notice that her window tinting on her Plymouth Duster was "well below

the 70 percent that's required by the inspection regulation, title 67." Id at 4: Officer Bennett

testified that the Defendant was aware that her window tinting was illegal and that the Defendant

refused to allow the Officer to use a TMl 00 tint meter to test the percentage of the windows. Id at
                                                                    .   ,
5. The Defendant refused to put the window up or any of the windows down so the Officer could

conduct a tint test on the windows. Id.           Officer Bennett testified that during his ten years as a

police officer, he has experienced many vehicles that were tinted too darkly. Id.. Officer Bennett

testified that it was clear to him that the window tint was well below the 70 percent and Officer

Bennett testified that, in his estimation, the window tint was somewhere between 20 and 50

percent. Id. Officer Bennett issued a citation for unlawful activities Section 4701(b)(2) using the

67 Pa. Code§ I 75.263 (a) and (b) testifying that the front door, rear door, and rear windows of the
                                                                            I



vehicle were all tinted. Id. at 6. As such, Officer Bennett ~barged her for violation of Pa. Code §

175.263 under two sections (a) and (b ), one for being the doors and one for being the rear window



2 Defendant's Issues To be Raised filed February 2, 2016 attached to Superior Court of Pennsylvania Criminal
Docketing Statement.
3 Officer Bennett has been deployed as a police officer for ten years.
4 Transcript of Proceedings, 3,4 Summary Appeal Hearing, December 17, 2015 (hereinafter "N.T. _")


                                                         2
    of her vehicle. Id. On cross-examine, the Defendant,        5   attempted to elicit from Officer Bennett

    that Officer Bennett did not have a reasonable suspicion to pull her over. 6 Id. at 8. However, Officer

    Bennett testified that he knew that her windows were dark enough when her vehicle passed his.

    Id. at 8.

                The Defendant elected to testify on her own behalf. · Defendant began testifying about this

    being a PennDOT problem with PennDOT failing to comply with Section 4524(e)(3)(iii)(a) and

    (b) and how she should have been issued a certificate for exemption. Id. at 11. However, when

    asked whether the Defendant had a certificate for exemption, she clearly evades the answer and

instead states "I've applied. Been fighting with them [PennDOT] for years over this." Id. at 12,13.

And when asked again if she has a certificate for exemption, she answers "PennDOT absolutely

says there's no such thing." Id. at 13. Finally, the Defendant testified that she should have been

grandfathered in because her vehicle is from 1993 and that her vehicle has been tinted before she

bought it. Id. at 13, 14. However, the Court responded that' "it doesn't conform because you just

told me you've been fighting with PennDOT for four years to get an exemption, and you don't

have one." Id. at 14.

                                                 DISCUSSION

            It is well-established that "Appellant's concise statement must properly specify the error

to be addressed on appeal." Commonwealth v. Hansley, 24 A.3d 410,415 (Pa. Super.2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (citation omitted). "[T]he Rule 1925(b) statement must

be specific enough for the trial court to identify and address the issues an appellant wishes to raise

on appeal." Id. Further, the Superior Court may find a waiver where a concise statement is too




5
  The Defendant represented herself pro se at the summary appeal hearing.
6
  The Defendant also attempted to ask questions about a "nonconorming tint waiver," and PennDOT's regulatory
reviews. See N.T. 7-9.

                                                        3
vague. Id. "When a comi has to guess what issues an appellant is appealing, that is not enough for

meaningful review." Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.Super.2001) (citation

omitted). A Concise Statement which is too vague to allow the court to identify the issues raised

on appeal is the functional equivalent of no Concise Statement at all." Id. at 686-87.

         In the instant matter, the pro se Defendant has raised a number boilerplate claims that fail

to identify any specific issues on appeal. Instead, Defendant proceeds to 'list' numerous problems

that he had with the trial court. Therefore, Appellant has waived any issues she may have had on

appeal in this matter by failing to identify any specific issue on appeal. See Pa.R.A.P. 1925(b)(4);

Commonwealth v. Hansley, 24 A.3d 410, at 415 (Pa.Super.2011).

         If,however, this Honorable Court finds that Defendant's issues to be raised were sufficient,

Defendant should be found guilty of two counts of 75 Pa.C.S.A. § 4107(b)(2)7. In essence, the

Defendant argues that the Commonwealth does not meet its burden of showing that Defendant is

guilty of Section 4107(b )(2). The Defendant in the instant matter, relies heavily on Commonwealth

v. Brubaker, 5 A.2d 261 (Pa.Super.2010).             However, Defendant's reliance on Brubaker is wholly

inapposite as the appellant in Brubaker was charged with violating Section 4524(e)(l) while the

Defendant here was charged with violating Section 4107(b)(2).                        The reasons as set forth in

Commonwealth v. Houck, 2016 WL 379561, No. 489 WDA 2015 (Super. 2016) are persuasive

and are stated below8:




7
  This Court believes that Defendant's argument can best be described as set forth in her 61" issue to be raised and is
stated as follows: "In Commonwealth v. Brubaker it was stated regulation is being incorrectly applied as a safety
standard and is unreasonable interpretation of 4524(e)(l)."
8
  This Court notes that Houch was a non-precedential decision. However, Superior Court Internal Operating
Procedures, 42 Pa.C.S.A. § 65.37 (A) provides that "[a]n unpublished memorandum decision shall not be relied
upon or cited by a Court or a party in any other action or proceeding, except that such a memorandum decision may
be relied upon or cited (1) when it is relevant under the doctrine of law of the case, res judiciata, or collateral
estoppel." As such, this Court finds the reasoning set forth in Houch' to be persuasive.

                                                           4
                      Our holding in Brubaker does not inure to Houck's benefit, as the
                appellant in Brubaker, unlike Houck in the instant case, was not charged with
                violating section 4107(b )(2). Rather, the appellant in Brubaker was charged
                under section 4524(e)(l), which does not prohibit a person from driving a
              · motor vehicle which possesses sun screening material that reduces
                transmittance of light to below any particular standard. Brukaer, 5 A.3d at
                264-65. Indeed, the court in Brubaker seemingly suggested that, given the
                officer's ability to see into the appellant's vehicle, the proper charge would
                have been under section 175.67{d)(4), which specifically references Table X
                and its specific requirements for light transmittance. See Brubaker; 5 A.2d
                at 264. Unlike the appellant in Brubaker, Houck was charged with violating
                section 4107(b )(2), which prohibits a person from operating a motor vehicle
                in violation of PennDOT regulations, including the 70% light transmittance
                standard referenced in section 175.67(d)(4) and Table X. As such, Brubaker
                is inapposite.

                     Here, section 4524(e)(l) is more specific than section 4107(b)(2). The
                former regulates window tint "which does not permit a person to see or view
               the inside of the vehicle through the windshield." 75 Pa.C.S.A. § 4524(e)(l).
               Contrarily, section 4107(b)(2) regulates all types of equipment violations.
               Indeed, because of the broad application of section 4107(b)(2), it contains
               elements outside of the more specific section 4524(e)(l), and a violation of
               section 4107(b )(2) does not necessarily involve a violation of section
               4524(e)(l). See Brubaker, 5 A.2d at 264-65 (stating that "the language of
               [section 4524(e)(I)] does not prohibit a person from driving a motor vehicle
               which possesses sun screening material that 'reduces the transmittance of
               light below 70%. '"), Indeed, the Commonwealth can prove an equipment
               violation if it shows a window tint that does perinit a person to see or view
               the inside of the vehicle through the windshield, but does not meet the light
               transmittal requirements of Table X. See id. at 265 (stating that "[ section
               4524(e)(l)] also does not prohibit a person from driving a motor vehicle
               which possesses sun screening material that reduces the transmittance oflight
               to below a standard to be determined and published by PennDOT.").
               therefore, we conclude that, because the general statute at section 4107(b )(2)
               is not encompassed by the more specific statute at section 4524(e)(l), there
               is no bar against the Commonwealth pursuing, Houck under the general
               statute at section 4107(b )(2).

           In the instant matter, Officer Bennett testified" that he noticed the window tinting on

Defendant's Plymouth Duster to be well-below the 70 percent that is required by the vehicle

statute. As such, the officer charged the Defendant under Section 4107 of the Vehicle Code as



9
    This Court found Officer Bennett's testimony to be credible.

                                                           5
opposed to the more stringent Section 4524. Section 4107(b)(2) provides that is unlawful for any

person to "operate, or cause or permit another person to operate, on any highway in this

Commonwealth any vehicle or combination which is not equipped as required under this part of

under department regulations or when the driver is in violation of department regulations or the

vehicle or combination is otherwise in an unsafe condition or in violation of department
                                                                          I


regulations." Just like the scenario in Houck (whereas the befendant was charged with violation

of Section 4107(b )(2)), Defendant, in the instant matter is faced with a similar situation. Defendant

was stopped by an Officer who observed that her windows were equipped with window tint (also

known as "sun screening"). Officer continued to pull her over and the Defendant refused to have

her windows tested. Instead of impounding the vehicle and causing major inconvenience in order

to test the window tint, the Officer issued a citation under Section 4107(b )(2). The Officer!" clearly

testified that he estimated the window tint to be between 20 and 50 percent. And the Defendant

herself even admitted that she was aware that her windows were illegal as she was trying to get an
                                                                      I


exemption from PennDOT for the last four years.11 As Defendant's vehicle did not meet the light

transmittal requirements, and the Defendant herself knew her window tinting was illegal, the

Defendant is guilty of violating Section 4107(b)(2) of the vehicle code.




10
   The Officer has been a police officer for ten years and has been involved with numerous instances where window
were tinted too darkly.
11
   Defendant argues that PennDOT should have issued her an exemption and that because they did not, she should
not have been found guilty. However, this Court notes that if Defendant has a problem with the issuance of an
exemption from PennDOT, this is not the proper jurisdiction to bring this matter.

                                                         6
        For the foregoing reasons, it is believed that our December 17 i 2015 Order finding the

 Defendant guilty of Section 4107 of the vehicle code was properly entered.


        ISSUED AT HARRISBURG, the date first above written.




                                                                                                  ,-..)
                                                                                                  c::;)      .,
                                                                                     ~.-
                                                                                     :r.>         cs::     ,-·
                                                                                                           rr1
                                                                                                  :,:.
                                                                                     c:           -0       :::00      -r«
                                                                                     "''[!        ::;:o    ~-.-,H:
                                                                                 --0 ::c                          -ii,--
                                                                                f'T1:;;::
                                                                                "".P' ,.._
                                                                                                  N
                                                                                                           ~-rr..... .
                                                                                                             .; (")
                                                         .
                                                         ,   L
                                                                                """"
                                                                                zc
                                                                                ;:,.,c             -0      nf'Tl:::::
                                                                                                   3       001•_
                                                                                       c.                  c"'"fl_C
                                                                                       ......-;      ..
                                                                                                    c.,J   :::0
                                                                                                           --,
                                                                                                    N      (f'
                                                                                                    -J




 Distribution:
 Stephen Mcclendon, Esquire- District Attorney's Office
 Joseph Cardinale, Esquire- District Attorney's Office
 Junell Rae Wright
 Jttdges' Csam..aen; UegaJ.:1-Klsmiek
 Court Administration- Deb FreemaThd})
 Court Administration - Bobby Sissock
 Honorable Lawrence F. Clark, Sr.~
-Judges' Chambers-Megan KlemiclGff

                                                             L
                                                7